Case 2:20-cv-00238-JRG-RSP Document 14 Filed 02/11/21 Page 1 of 6 PageID #: 134




                            UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 HAILEY DAVIS AND RACHEL ROWE                          §
 INDIVIDUALLY AND ON BEHALF                            §
 OF ALL OTHERS SIMILARLY                               §
 SITUATED                                              §
                                                       §
                                                       §
 VS.                                                   §       CIVIL ACTION NO. 2:20-CV-238
                                                       §
                                                       §       COLLECTIVE ACTION UNDER
                                                       §
                                                       §
 LONGVIEW ER OPERATIONS, LLC,                          §
 TYLER ER OPERATIONS, LLC, AND                         §
 GALVESTON ER OPERATIONS, LLC,                         §
 all doing business as                                 §
 HOSPITALITY HEALTH ER                                 §

       DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION FOR EXPEDITED
        DISCOVERY TO FACILITATE NOTICE TO POTENTIAL PLAINTIFFS

        LONGVIEW ER OPERATIONS, LLC, TYLER ER OPERATIONS, LLC, and

 GALVESTON ER OPERATIONS, LLC, Defendants in the above-styled cause (hereinafter

 sometimes collectively referred to as “Defendants” or “Hospitality”), make this Response to

 Plaintiffs’ Motion to Expedite Discovery to Facilitate Notice to Potential Plaintiffs, as follows:

                                  I. FACTUAL BACKGROUND

        1.      Those plaintiffs identified in Plaintiffs’ Motion for Expedited Discovery are

 licensed massage therapists who provided massage therapy services to Hospitality’s patients at its

 Longview and Tyler (Texas) emergency room facilities. Plaintiff Davis was the first massage

 therapist to perform her services at Hospitality facilities and, at all times, she was an independent

 contractor to Hospitality. When additional therapists were needed, Davis recruited and brought

 other therapists to Hospitality to serve in the same role. It was Davis who established their work

 schedules and advised Hospitality of the hourly fees for their services. These additional therapists

                                                  1
Case 2:20-cv-00238-JRG-RSP Document 14 Filed 02/11/21 Page 2 of 6 PageID #: 135




 were also independent contractors of Hospitality, and Davis acted as their representative. Because

 these therapists were independent contractors, Hospitality denies violating the Fair Labor

 Standards Act (“FLSA”) in its payments for their services.

             II. PLAINTIFFS’ REQUEST FOR COLLECTIVE ACTION STATUS

        2.      Defendants are aware of the FLSA’s allowance of a “collective action” suit by

 employees who are “similarly situated.” 29 USC §216(b). While denying they violated the FLSA

 (along with other allegations made by Plaintiffs), Defendants acknowledge they secured the

 services of several licensed massage therapists at their Longview and Tyler ER facilities. Based

 solely upon Plaintiffs’ allegations of FLSA violations, Defendants concede that this suit may be

 appropriate for an inquiry into whether a collective action notice should be issued to potential

 parties by the court. However, Defendants ask the court to make certain the persons to whom

 such notice may be given are correctly, and properly, determined.

               III. PLAINTIFFS’ REQUEST FOR EXPEDITED DISCOVERY

        3.      Plaintiffs ask the court for “expedited discovery”, citing Hoffman-La Roche, Inc. v.

 Sperling, 493 U.S. 165, (1989) and the recent opinion of Swales, et al v. KLLM Transport Services,

 LLC, No. 19-60847, 2021 WL 98229 (5th Cir. Jan. 12, 2021). Specifically, Plaintiffs’ request a

 lengthy list of information and documents regarding the massage therapists who provided services

 to Defendants, and insist it be provided within 30 days. Defendants believe that (1) whether the

 requested discovery should be allowed, and (2) whether it must be expedited, are unrelated

 questions, which should be considered separately by the court.

        A.      Discovery of Information about Licensed Massage Therapists

        4.      Defendants generally interpret Swales to do away with the 2-step “conditional

 certification” process previously followed by most courts and suggested in Lusardi v. Xerox Corp.,

 118 F.R.D. 351 (D.N.J. 1987). Under Swales, a trial court must now “identify, at the outset of the

                                                 2
Case 2:20-cv-00238-JRG-RSP Document 14 Filed 02/11/21 Page 3 of 6 PageID #: 136




 case, what facts and legal considerations will be material to determining whether a group of

 ‘employees’ is ‘similarly situated’ for purpose of a potential collective action under §216(b). 1

 Swales also contemplates that initial discovery take place in order to determine who may fit into

 such potential class. The court should “then…authorize preliminary discovery accordingly. The

 amount of discovery necessary to make that determination will vary case by case…” 2 Defendants

 agree it would be proper for the court to allow limited and appropriate discovery solely for the

 purpose of identifying potential class members to whom any written notice of the suit should be

 sent. Such information should be limited to (1) the identity of those therapists who performed

 services for Hospitality in the relevant time period, (2) their work hours and payment during such

 period, and (3) other relevant topics, such as whether they had their own clientele and/or also

 worked for another employer.

            5.      Therefore, a portion of that discovery now sought by Plaintiffs is probably

 appropriate, such as:

            (1) The identity of the current and former licensed massage therapists who worked at

                 Hospitality Longview, Tyler, and Galveston (if any);

            (2) Reasonable contact information for these therapists, such as a mailing address and/or

                 email address;

            (3) The time records for the therapists;

            (4) The pay records for the therapists; and,

            (5) Job descriptions for the therapists (if any).

 However, the remaining information sought by Plaintiffs, including phone numbers, dates of birth,

 and complete copies of “employee file(s)” is overbroad and irrelevant at this stage of the suit.



 1
     Swales, supra at 17.
 2
     Id
                                                       3
Case 2:20-cv-00238-JRG-RSP Document 14 Filed 02/11/21 Page 4 of 6 PageID #: 137




 While Swales allows such discovery to touch on merits-related topics, it in no way suggests that

 all discovery on the merits should proceed at this stage.

            6.       Plaintiffs also seek discovery outside the relevant time period.      If any such

 identified therapists ultimately join the suit, their period of potential recovery of unpaid overtime

 is the 2 or 3 years immediately prior to joining.3 Thus, the period of inquiry should be no longer

 than from three years prior to the date of the court’s order on Plaintiff’s Motion (likely in February

 or March 2018) to the current date, not “since July 15, 2017”, as Plaintiffs request.

            7.       Finally, Defendants are concerned that Plaintiffs state they seek to begin

 “interviewing these individuals to determine whether they worked under the same or similar pay

 practices….” As stated above, the purpose of discovery at this stage is only to determine who

 falls into the “collective action” class for purposes of receiving notice of the suit. Defendants

 object to the discovery process being used to facilitate Plaintiffs’ counsel’s solicitation of potential

 clients. Defendants concede they probably have no right to prevent Plaintiffs’ counsel from

 contacting those therapists who remain contractors with Hospitality. However, as has been

 previously mentioned to the court, some – though not all – of the therapists who formerly worked

 as contractors have since requested to be made, and have been made, employees.4 Defendants

 insist that all contact with their employees be channeled through their own counsel.

            8.       In summary, Defendants will agree to limited discovery withing the parameters

 stated.

            B.       Timing of Allowed Discovery

            9.       Plaintiff’s Motion also requests that the information and documents sought be

 ordered produced within 30 days of the court’s decision on their motion.                While Swales



 3
     Three years if a violation of the FLSA is found to be “intentional”.
 4
     In the course of discovery, Defendants can identify who these persons are.
                                                            4
Case 2:20-cv-00238-JRG-RSP Document 14 Filed 02/11/21 Page 5 of 6 PageID #: 138




 contemplates that the limited discovery discussed above should proceed in the early stages of the

 suit, it in no way dictates the manner and timing by which it must take place. Neither does

 Plaintiff cite any authority requiring the trial court to hasten discovery to maximize the recovery

 periods of potential collective action plaintiffs. 5 While Defendants agree the trial court should set

 proper boundaries upon the scope of the discovery allowed, and perhaps determine which of

 Plaintiff’s requested discovery categories constitute proper requests, it otherwise believes

 discovery should proceed in a normal manner and on a timeline the court deems proper. Ordering

 the production of specific items within 30 days is unnecessary and premature.

                                                         IV. PRAYER

           WHEREFORE, Defendants pray that the court deny the relief requested in Plaintiff’s

 Motion to Expedite Discovery in whole or part, and instead grant the relief requested in this

 Response. Defendants seek such other and further related relief to which they may be entitled.


                                                                   Respectfully submitted,


                                                                  FREEMAN MILLS PC
                                                                  2020 Bill Owens Parkway, Suite 200
                                                                  Longview, Texas 75604
                                                                  Telephone: (903)295-7200
                                                                  Facsimile: (903)295-7201


                                                             By:___ /s/ Brian L. Bunt _____________
                                                                BRIAN L. BUNT
                                                                STATE BAR NO. 03350025
                                                                bbunt@freemanmillspc.com
                                                                TYLER “GUS” CLARDY
                                                                State Bar No. 24092258
                                                                gclardy@freemanmillspc.com



 5
   Because she recruited each of them to Hospitality, Defendants believe that Plaintiff Hailey Davis already knows the name and
 contact information for each massage therapist who provided services to Hospitality during her multi-year tenure. This would
 include most, if not all, potential class members. Indeed, Plaintiffs’ real motive for hastening the notice - maximizing potential
 damages - is discussed throughout the Motion.
                                                                  5
Case 2:20-cv-00238-JRG-RSP Document 14 Filed 02/11/21 Page 6 of 6 PageID #: 139




                                                 ATTORNEYS FOR DEFENDANTS,
                                                 LONGVIEW ER OPERATIONS, LLC,
                                                 TYLER ER OPERATIONS, LLC,
                                                 GALVESTON ER OPERATIONS, LLC,
                                                 All doing business as
                                                 HOSPITALITY HEALTH ER




                                    CERTIFICATE OF SERVICE
         I hereby certify that a true and correct copy of this document was served upon all parties
 or their counsel of record in accordance with the Federal Rules of Civil Procedure on this the 11th
 day of February 2020.


 Via Electronic Mail
 William S. Hommel, Jr.
 Hommel Law Firm
 5620 Old Bullard Road, Suite 115
 Tyler, Texas 75703
 Attorney for Plaintiffs

                                                         /s/Brian L. Bunt
                                                        BRIAN L. BUNT




                                                 6
